Dr. Enrique Hanabergh, Appellant,
v.
The Standard Companies, a/k/a W.M.B. Reiley & Company, Inc., and Elkay Manufacturing, d/b/a Cordley Temprite, Appellees.
No. 3D10-1449.
District Court of Appeal of Florida, Third District.
Opinion filed July 6, 2011.
Lidsky & Montes and Juan C. Montes, for appellant.
Green Ackerman & Frost, Jack T. Frost and Jonathan M. Matzner, (Boca Raton), for appellee Standard Companies; Richard A. Sherman, Sr., (Ft. Lauderdale); James W. Kehoe, III, Hilary N. Chulock, and James Sherman, (Ft. Lauderdale), for appellee, Elkay Manufacturing.
Before WELLS, C.J., and SHEPHERD, and EMAS, JJ.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.